IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                 NO. 2016-CP-00664-COA

ELLE A. ADAMS                                                                 APPELLANT

v.

JOHN LEON RICE                                                                  APPELLEE

DATE OF JUDGMENT:                           04/06/2016
TRIAL JUDGE:                                HON. DOROTHY WINSTON COLOM
COURT FROM WHICH APPEALED:                  OKTIBBEHA COUNTY CHANCERY
                                            COURT
ATTORNEY FOR APPELLANT:                     ELLE A. ADAMS (PRO SE)
ATTORNEY FOR APPELLEE:                      MARK G. WILLIAMSON
NATURE OF THE CASE:                         CIVIL - DOMESTIC RELATIONS
DISPOSITION:                                AFFIRMED - 06/12/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., BARNES AND WILSON, JJ.

       BARNES, J., FOR THE COURT:

¶1.    Elle Adams (a.k.a. Elle Aquilera, Ellie Adams, Elle Agundis), appearing pro se,

appeals the judgment of the Oktibbeha County Chancery Court, which found that she was

in contempt for not allowing John Rice visitation with their minor child. Additionally, the

chancery court declined to modify custody. Elle appeals, raising issues of judicial bias,

jurisdiction, child custody, and ineffective assistance of counsel. Finding no error, we affirm.

             STATEMENT OF FACTS AND PROCEDURAL HISTORY

¶2.    This appeal stems from John’s petition for contempt and modification of child custody

filed in November 2015. He alleged that Elle refused to allow him visitation or contact with
their two-year old child, Aaron.1 John requested that Elle be held in contempt for her failure

to follow the court’s order and be required to pay his attorney’s fees and other costs.

Additionally, John requested that the court modify its prior order and award him physical

custody of Aaron subject to Elle’s restricted and supervised visitation.

¶3.    The initial action of this case was filed in December 2013. John filed a petition to

establish paternity, custody, and support of Aaron. He initially requested custody of Aaron.

Elle filed a counterclaim for custody, child support, and medical expenses incurred from the

birth of the child. After a September 2014 hearing, the issues were narrowed to visitation

privileges, health insurance, and child support, as John’s paternity had been established, and

he no longer desired physical custody.

¶4.    In its opinion and final judgment of December 2014, the chancery court granted Elle

physical custody of Aaron, with both parties having joint legal custody. John was awarded

visitation consisting of alternating weekends and specific holidays. At the time, Elle lived

in Gulf Shores, Alabama, and John lived in Starkville, Mississippi; so the parties were to

exchange the child at the Meridian Police Department. John was ordered to pay child

support. Elle appealed the judgment, arguing the chancellor erred in granting unsupervised

visitation to John and joint legal custody. Adams v. Rice, 196 So. 3d 1086, 1089 (¶9) (Miss.

Ct. App. 2016). She also claimed the chancellor should have declined jurisdiction based on

       1
         A pseudonym has been used to protect the identity of the minor child. The parties
were never married, and they dispute the nature of their relationship. John claims they dated
and he lived with Elle and her two other children for two and one-half years. Elle, however,
claims they never dated or lived together, and that Aaron is the product of rape, after which
John continued to harass her. John denies these allegations and claims Elle became hostile
after he refused to marry her when she became pregnant.

                                              2
the doctrine of forum non conveniens. Id. at 1090 (¶14). This Court affirmed the chancery

court. Id. at (¶16).

¶5.    In February 2015, a family court in Jefferson County, Alabama, granted Elle an ex

parte temporary protection order due to alleged domestic abuse by John. She claimed she

fled to Alabama to escape John’s abuse. On August 17, 2015, the Alabama family court

made the order permanent, “suspended” John’s visitation, and closed the matter.

¶6.    On November 12, 2015, John filed his petition for citation of contempt and

modification of custody. In February 2016, Elle filed motions to appoint a court interpreter

and to contest the chancery court’s jurisdiction under the Uniform Child Custody

Jurisdictional Enforcement Act (UCCJEA). In response to the motion for an interpreter,

John revealed that Elle actually worked as a Spanish interpreter. He reasoned that she was

merely trying to delay the proceedings. As for the jurisdictional motion, John argued that the

initial custody determination was made in Oktibbeha County, where he still lived, but Elle

unilaterally moved to Alabama with neither a job nor friends with the intent to separate him

from his son.

¶7.    On March 14, 2016, Elle obtained another ex parte temporary protection order, this

time in Baldwin County, Alabama.2 On March 15, 2016, John filed a motion for Elle to bring

       2
        Both the Baldwin County and Jefferson County protection orders were admitted into
evidence at the final hearing; however, the Baldwin County order is not included in the
record. The transcript stated they could be “found separate and apart from this record in the
Office of the Chancery Court of Oktibbeha County, Mississippi.” The Baldwin County
order, however, was attached to an emergency motion to recuse the chancellor, filed in the
Mississippi Supreme Court the day before the final hearing on this action. Elle’s motion was
dismissed without prejudice because she had not given the chancellor an opportunity to rule
on the request to recuse.

                                              3
their child to the final hearing scheduled for March 31, 2016, because John had not seen him

since the September 2014 hearing. Elle failed to appear at the March 22, 2016 hearing on

these motions, but she was represented by counsel. The chancellor denied Elle’s two motions

and granted John’s motion. The chancellor ruled that Elle’s failure to appear was fatal to both

motions, as no testimony or evidence was presented in their support.

¶8.    On March 30, 2016, one day prior to the final hearing, Elle filed an answer and

counterclaim. She denied that she was in contempt. Elle alleged that she was under the

protection of the Baldwin County order and formerly under the protection of the Jefferson

County order. Additionally, Elle requested that the court hold John in contempt for failure

to pay child support.3 Elle also filed the aforementioned motion for the chancellor’s recusal

with the Mississippi Supreme Court.

¶9.    At the final hearing on March 31, 2016, Elle again did not appear or produce the child

as ordered. She told her attorney the reason for her absence was because Aaron was sick and

had a doctor’s appointment. Elle’s counsel appeared and represented her client in her

absence; however, counsel was forced to rest without presenting any testimony or evidence.

¶10.   The chancery court issued a detailed opinion and final judgment. The chancellor

found she had jurisdiction under the UCCJEA. The chancellor was not convinced that there

was a legitimate threat of domestic violence against Elle, finding her claims of rape and

abuse were not credible. It was the chancellor’s opinion that Elle was using the benefits of

domestic protection orders “as a means to circumvent the orders of this court.” The

       3
       John testified that he paid three months of child support but quit paying it when Elle
disconnected her telephone and moved without telling him where she went.

                                              4
chancellor further determined that the protection orders did not thwart jurisdiction: the

Jefferson County order had been dismissed; and the Baldwin County protection order, if still

in effect, had no authority to interfere with the chancery court’s decision. The chancellor

noted that John had no notice of the Baldwin County order, nor had the Baldwin county court

contacted the Mississippi chancery court to discuss custody or visitation. The chancellor also

noted the fact that Elle failed to appear at the March 31 hearing to address the issues she

raised by motion.

¶11.   The chancellor also found Elle in contempt for failure to comply with the visitation

schedule of the December 2014 order. John had absolutely no visitation with his son since

September 2014, and the chancellor found Elle had “a pattern [of] misuse [of] the judicial

system to thwart John’s legal right to visit and bond with his son.” Elle was also found in

contempt for failing to produce the child at the March 31 hearing. While Elle’s attorney

informed the chancellor that Elle had texted her numerous times to explain that Aaron had

been sick and had a doctor’s appointment, no documentation was presented to justify the

failure. Because Elle failed to appear and offer proof, John was not held in contempt for

failure to pay child support; however, he was ordered to pay the arrearage to Elle. Regarding

modification of custody, Elle was denied sole custody of Aaron, and John was denied

physical custody of Aaron “at this time.” The chancellor found that while Elle’s denial of

visitation caused a material change of circumstances that adversely affected Aaron, after

evaluating the Albright4 factors, she found that a change of custody to John was not in



       4
           Albright v. Albright, 437 So. 2d 1003 (Miss. 1983).

                                              5
Aaron’s best interest, as Aaron had yet to develop a bond with John. The visitation schedule

of the original custody order was to remain in effect.

¶12.   Elle appeals pro se, raising four issues: (1) the chancellor should have recused as she

harbored bias against Elle; (2) the chancery court lacked jurisdiction to hear the case due to

the Alabama protective orders; (3) the chancellor erred by modifying custody; and (4) Elle

received ineffective assistance of counsel.

                                        ANALYSIS

¶13.   None of Elle’s arguments on appeal involve the substantive claims that John raised

in his petition for contempt, child support, or modification of physical custody. John argues

that Elle is improperly attempting to defend her case for the first time on appeal because of

her failure to appear and defend at the March 22 and 31 hearings. He concludes that her

issues are procedurally barred because they were not raised before the chancery court. See

Henrichs v. Henrichs, 32 So. 3d 1202, 1205-06 (¶¶11-12) (Miss. Ct. App. 2009).5

¶14.   We disagree. Unlike the defendant in Henrichs, while Elle failed to appear at the two

hearings, she was represented by counsel, and ultimately filed an answer and counterclaim

the day before the final hearing. Additionally, the arguments Elle raises before this Court do

not relate to insufficient findings of fact by the chancellor as in Henrichs. Here, the

chancellor issued a detailed opinion and final judgment explaining her ruling, which included

       5
         In Henrichs, the defendant did not respond to the divorce petition in any way or
appear in open court. Henrichs, 32 So. 3d at 1203-04 (¶¶3-4). The plaintiff was granted a
divorce and related requests, as the defendant presented no testimony or evidence. Id. at
1204 (¶5). The defendant complained on appeal that the chancellor failed to make specific
findings of fact, but this Court found the argument lacked merit due to the defendant’s
failure to appear and defend. Id. at 1205-06 (¶¶9-12).

                                              6
over four pages on the jurisdictional issue. Both judicial recusal and jurisdiction were raised

before the chancery court; therefore, they are not procedurally barred. However, as will be

detailed below, Elle’s joint-custody and ineffective-assistance-of-counsel claims were not

raised before the chancery court; accordingly, those issues are barred from our review.

       1.     Judicial Recusal

¶15.   Elle argues that the chancellor should have recused herself because Elle had filed a

federal lawsuit and judicial complaint against her alleging bias, discrimination, and

misconduct.6 Elle reasoned that her legal actions against the chancellor would make her

“even more biased” and “incapable of making appropriate decisions”; thus, recusal was

necessary.

¶16.   Mississippi Rule of Appellate Procedure 48B explains the proceedings on a motion

to disqualify the trial judge. If a trial judge denies a motion seeking his or her recusal, the

movant may seek review of the judge’s action by the Mississippi Supreme Court. Id.

¶17.   The day before the hearing, Elle filed a pro se emergency motion to recuse the

chancellor before the supreme court, making many of the same allegations as on appeal.

Additionally, she argued that the chancellor’s “hostile acts” infringed upon her civil rights

because she was denied a Spanish interpreter at the March 31, 2016 hearing. Further, she

claimed the chancellor and her attorney had “ex parte communication” which was

“disparaging and inappropriate,” questioning her ability to understand English, among other



       6
        Neither of these documents is in the appellate record. It is well established that
“Mississippi appellate courts may not consider information that is outside the record.”
Hardy v. Brock, 826 So. 2d 71, 76 (¶26) (Miss. 2002).

                                              7
matters. The Mississippi Supreme Court dismissed the motion the same day, without

prejudice, because Elle had failed to first seek recusal from the chancellor herself before

asking for the supreme court’s review and failed to serve the chancellor with the motion.7

¶18.   The rule concerning disqualification of a judge is contained in Canon 3(E)(1)(a) of

the Mississippi Code of Judicial Conduct. It states that “[j]udges should disqualify

themselves in proceedings in which their impartiality might be questioned by a reasonable

person knowing all the circumstances . . . including but not limited to instances where . . . the

judge has a personal bias or prejudice concerning a party . . . .” The Mississippi Supreme

Court has held “that the objective reasonable person knowing all of the circumstances is the

proper standard” to determine if a judge should have recused herself. Dodson v. Singing

River Hosp. Sys., 839 So. 2d 530, 532-33 (¶9) (Miss. 2003). “[R]ecusal is required when the

evidence produces a reasonable doubt as to the judge’s impartiality.” Id. at 533 (¶13).

However, it is presumed that judges are qualified and unbiased. Id. at (¶10). The appellate

court applies a manifest-error standard when reviewing a judge’s refusal to recuse. Sullivan

v. Maddox, 122 So. 3d 75, 81 (¶15) (Miss. Ct. App. 2013) (citing Bredemeier v. Jackson, 689

So. 2d 770, 774 (Miss. 1997)).

¶19.   Elle claimed the chancellor made disparaging comments about her and her family in

open court and “ex parte communication” with one of Elle’s numerous attorneys before the

chancery court. Also, apparently because of the chancellor’s unfavorable ruling, Elle claims

       7
        Elle complains in her appellate brief that her motion for recusal was never heard or
ruled upon, but this is incorrect. Obviously, the motion filed with the supreme court was
ruled upon. Further, the chancery court docket does not indicate that Elle ever filed a
motion for recusal in that court, as directed.

                                               8
that the chancellor had an “unconscious bias” against her as exhibited at the March 31

hearing (which Elle did not attend). Further, Elle argues that the chancellor could not be

impartial knowing that Elle had filed a federal lawsuit and state bar complaint against her.

Elle requests the judgment against her be reversed due to the alleged evidence of bias.

¶20.   At the March 31, 2016 hearing, the chancellor acknowledged for the record that while

she had not been served with a federal lawsuit, she was aware that Elle had filed one in

Alabama against her, John, and the cities of Starkville and Columbus, Mississippi. The

chancellor stated for the record that she read the complaint but found it proper to move

forward with the hearing.

¶21.   After reviewing the transcripts, we do not find that the chancellor made any

disparaging personal comments about Elle. Nor did the transcript indicate any evidence of

bias towards Elle, who failed to attend two hearings; one on motions that she filed on March

22, and the final hearing on March 31. However, the chancellor did find Elle’s “attempts to

manipulate the judicial system . . . appalling.” We cannot say that it was disparaging or

prejudicial that the chancellor reprimanded Elle on the record for not pursuing her own

defense. Moreover, Elle did not file a motion to recuse the chancellor in the chancery court

even after the Mississippi Supreme Court entered its order. Accordingly, the issue is barred.

Further, there is no evidence that the chancellor’s impartiality might be reasonably

questioned; therefore, the issue is also without merit.

       2.     Jurisdiction

¶22.   Next, Elle argues that the chancellor lacked jurisdiction to decide both the initial



                                              9
custody of Aaron and John’s subsequent petition to modify custody. “Whether the chancery

court had jurisdiction to hear a particular matter is a question of law” that this Court reviews

de novo. In re Guardianship of Z.J., 804 So. 2d 1009, 1011 (¶9) (Miss. 2002).

¶23.   Elle makes several arguments regarding the chancery court’s alleged lack of

jurisdiction to determine the initial petition filed by John on December 20, 2013. Elle has,

however, already challenged this initial jurisdiction, and this Court found that her claims to

be without merit.8 It is well established that after a matter is adjudicated, the petitioner is

barred from relitigating the claim under the doctrine of res judicata, which “reflects the

refusal of the law to tolerate a multiplicity of litigation.” Little v. V & G Welding Supply Inc.,

704 So. 2d 1336, 1337 (¶8) (Miss. 1997). “Res judicata bars all issues that might have been

(or could have been) raised and decided in the initial suit, plus all issues that were actually

decided in the first cause of action.” Id. Accordingly, Elle’s jurisdictional arguments related

to the initial case are barred. However, Elle is not barred from challenging the chancellor’s

jurisdiction of the instant case’s petition for contempt and to modify custody.

¶24.   In this matter, Elle, represented by counsel, filed a motion contesting jurisdiction

under the UCCJEA on February 24, 2016. She submitted “that Mississippi no longer has




       8
         During the initial action, Elle also made several jurisdictional challenges. Adams,
196 So. 3d at 1090 (¶¶14-16). Elle filed a motion to dismiss, arguing the chancellor lacked
jurisdiction because Elle and her son were residents of Lowndes County, which was denied.
Then, the day of trial, Elle made a motion to dismiss for forum non conveniens, which was
also denied, and which this Court affirmed. Id. As Adams explains, when the initial action
began, Elle, John, and Adams all resided in Mississippi; thus Mississippi was considered the
“home state” under Mississippi Code Annotated section 93-27-201(1)(a) (Rev. 2013), even
though Elle moved to Alabama sometime after she was served in January 2014. Id. at (¶15).

                                               10
exclusive, continuing jurisdiction over the child” because of her move to Alabama;9

therefore, she argued that the chancery court “is precluded from modifying its original [o]rder

as it no longer has jurisdiction to make an initial child custody determination under [section]

93-27-201.”10 She argued Alabama is now Aaron’s “home state” as defined by Mississippi

Code Annotated section 93-27-102(g) (Rev. 2013). As proof, Elle claimed she lives and

works in Alabama, Aaron is being reared in Alabama, all of Aaron’s medical and daycare

records are in Alabama, and Aaron has been a permanent resident there since January 2014.

Moreover, she noted that in August 2015, the Jefferson County protection order was

converted from temporary to permanent. She claimed the above evidence and protection

order show neither she nor Aaron had the statutorily required “significant connections” with

Mississippi to establish jurisdiction.

¶25.   On appeal, Elle claims that she is still under the protection of the Jefferson County and

Baldwin County orders. However, the record indicates that the Jefferson County order was

dismissed in December 2015, and the status of the Baldwin County order is unknown.11 Elle


       9
        When Elle was served with John’s initial petition, she and Aaron were still residents
of Mississippi. Shortly thereafter, Elle and Aaron moved to Alabama, becoming permanent
residents around the end of January 2014.
       10
        Section 93-27-201(1) (Rev. 2013) governs jurisdiction to make an initial custody
determination.
       11
          Elle obtained the Baldwin County protection order on March 14, 2016, after her
motion contesting jurisdiction was filed. At the March 31, 2016 hearing, Elle’s attorney
stated the Baldwin County protection order was still in effect “as far as [she] knew.”
However, John was never served with the order and had no knowledge of it. Further, there
is no proof in the record regarding whether it is still in effect. The chancellor found that
even if that order was still in effect, it would not interfere with jurisdiction of the Oktibbeha
Chancery Court.

                                               11
argues that because the chancellor “disregarded” these Alabama orders, she was deprived of

various constitutional rights, including due process, equal protection, and full faith and credit.

¶26.      “Under the UCCJEA, only one court may assert jurisdiction after an initial custody

order has been entered.” Deborah H. Bell, Bell on Mississippi Family Law § 18.10 at 459

(1st ed. 2004). The “court issuing [the] initial decree has continuing subject matter

jurisdiction over the action and continuing personal jurisdiction over the parties. No other

court may modify the decree.” Id. (citing Miss. Code Ann. § 93-27-202(1) (Rev. 2013)).

Section 93-27-202(1)(a) provides that a Mississippi court that has made an initial child-

custody determination shall have “exclusive, continuing jurisdiction over the determination

until:”

          (a) A court of this state determines that neither the child, nor the child and one
          parent, nor the child and a person acting as a parent have a significant
          connection with this state and that substantial evidence is no longer available
          in this state concerning the child’s care, protection, training, and personal
          relationships . . . .

Elle argues that there is no longer a “significant connection” among her, Aaron, and

Mississippi, and “all pertinent evidence” relating to the child is in Alabama. She claims

under section 93-27-202(1)(a) that the child’s “care, protection, training, and personal

relationships” are now in Alabama rather than Mississippi.

¶27.      We disagree. The chancery court had exclusive, continuing jurisdiction over the

action under section 93-27-202(1)(a). Further, there was no order from a Mississippi court

determining a lack of significant connections with this state. Additionally, section 93-27-

202(1)(b), which allows a court of this state or another state to determine jurisdiction if



                                                 12
neither parent resides within the state, is inapplicable, as John still resides in Mississippi. It

was within the chancellor’s discretion to determine that Mississippi should retain jurisdiction

even though Elle and the child had moved to Alabama. Accordingly, the chancery court

properly retained jurisdiction.

¶28.   Elle also argues that certain “required disclosures” pertaining to jurisdiction were not

filed; therefore, the chancellor should have dismissed the action.            Mississippi Code

Annotated section 93-27-209(1) (Rev. 2013) provides that, in child-custody proceedings,

each party in its first pleading or in an attached affidavit must provide certain information

under oath as to the child’s present address and other matters. Elle cites White v. White, 26

So. 3d 342 (Miss. 2010), a child-custody modification case, as support. In White, even

though the petitioner failed to provide this information, the Mississippi Supreme Court found

it was not fatal to jurisdiction for two reasons: the chancery court’s jurisdiction is set by the

Mississippi Constitution and cannot be diminished by statute; and under the plain language

of section 93-27-209(2), the court is not required to stay the proceedings.12 Id. at 347 (¶13).

¶29.   John provided this information in his initial petition. In his petition to modify custody,

he could not provide the information because, as he explained, he was unaware of where Elle

and Aaron were residing at that time. Elle, in response, claimed that she did not reveal her

address and other information in her initial answer or in this action due to the Alabama

protection orders. Since any failure to provide this information is not fatal to jurisdiction,



       12
         The statute states: “If the information required by subsection (1) is not furnished,
the court, upon motion of a party or its own motion, may stay the proceeding until the
information is furnished.” Miss. Code Ann. § 93-27-209(2) (emphasis added).

                                               13
and it is within the discretion of the chancellor to go forward with the proceeding, this

argument is without merit.

¶30.   We conclude that the chancery court properly retained continuous exclusive

jurisdiction over this matter.

       3.       Custody

¶31.   Elle argues that the chancellor erred in granting John joint legal custody of the minor

child, claiming that she should have sole legal and physical custody. However, neither party

raised the issue of legal custody in this case. In her final judgment, the chancellor stated that

both parties had requested custody modification: John requested physical custody with

supervised visitation by Elle, and Elle requested sole custody, thereby eliminating joint legal

custody as previously ordered. Both requests were denied. However, we cannot find in the

record where Elle requested modification of custody.13 It appears that only John requested

modification of physical custody to him. Elle merely reasserts her argument from her first

appeal related to John’s initial petition, which is improper. As stated earlier, “[r]es judicata

bars all issues . . . that were actually decided in the first cause of action.” Little, 704 So. 2d

at 1337 (¶8).

¶32.   The chancellor, however, thoroughly analyzed modification of custody for both

parties, finding Elle failed to appear and provide any proof of a material change of

circumstance that was adverse to the child. The chancellor stated the primary reason John

was now seeking a custody change was Elle’s continued refusal to allow him to exercise

       13
         Elle’s counterclaim requested payment of back child support and attorney’s fees,
and to have John incarcerated for contempt for failure to pay child support.

                                               14
court-ordered visitation. The chancellor found that Elle’s denial of John’s visitation caused

a material change in circumstances that adversely affected Aaron because the child

“irretrievably lost” the father/son bond that he was entitled to have. The chancellor made a

detailed analysis of the Albright factors. Even though most factors favored John or neither

party, and none favored Elle, the chancellor opined that removing Aaron from the custody

of his mother when he was so young and without any relationship and/or bond with John

would not be in the child’s best interest. Accordingly, she declined to modify custody to

John “at this time,” warning that any interference by Elle of John’s visitation would be

viewed unfavorably. The chancellor also denied Elle’s alleged request for termination or

limitation of John’s visitation privileges—a request we also cannot find in the record.

¶33.   Elle complains here as she did in her first appeal that the chancellor failed to address

the Albright factors. However, Elle appears to be referencing the first action, where the

chancellor did not analyze the Albright factors.14 Here, the chancellor’s April 2016 judgment

analyzed the Albright factors in great detail. Accordingly, this issue is without merit.

       4.     Ineffective Assistance of Counsel

¶34.   Finally, Elle argues that her counsel was ineffective. In January 2016, the attorney

at issue15 entered an appearance. She later represented Elle at the hearing on March 31,

2016, where Elle failed to appear. Elle complains that her counsel “belittled” and “mocked”



       14
         In Adams, this Court found no error because only legal custody was at issue, and
thus an Albright analysis was not needed. Adams, 196 So. 3d at 1089 (¶11).
       15
         The record includes pleadings from the initial action, which shows Elle hired and
fired several attorneys or represented herself.

                                             15
her at the beginning of the hearing by explaining to the chancellor that Elle had contacted her

several times about being unable to travel to the hearing due to a sick child. Elle also

criticized her counsel for advising her that she would “lose the case” if she was absent from

the hearing.

¶35.     Elle’s argument is procedurally and substantively without merit.           The Sixth

Amendment right to effective assistance of counsel is triggered in criminal proceedings, not

family-law matters. See Strickland v. Washington, 466 U.S. 668, 687 (1984) (discussing the

standard of ineffective-assistance-of-counsel claims in the context of criminal proceedings).

Notwithstanding the impropriety of the claim, this Court has reviewed the transcript and

found, as the chancellor noted at the hearing, that Elle’s attorney “did a good job”

representing Elle’s interests in her absence. Counsel apparently tried to impress upon Elle

the importance of her appearance and the impact her absence could have on the outcome of

the case. Elle’s accusations about her counsel are unfounded, and her argument is without

merit.

¶36.     AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., CARLTON, FAIR, WILSON,
GREENLEE, WESTBROOKS AND TINDELL, JJ., CONCUR.




                                              16